Citation Nr: 1227629	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for sciatica, bilateral lower extremities.

6.  Entitlement to service connection for bowel incontinence.

7.  Entitlement to service connection for hypertension.

8.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder.

9.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for erectile dysfunction.

10.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy, left lower extremity.

11.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy, right lower extremity.

12.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy, left upper extremity.

13.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for peripheral neuropathy, right lower extremity.

14.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a heart condition.

15.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for urinary incontinence.

16.  Whether the character of the Veteran's discharge for the period of service from November 3, 1965 to April 24, 1970 is considered a bar to payment of VA benefits for disabilities incurred during this period. 


REPRESENTATION

Veteran represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 27, 1961 to November 2, 1965 and from November 3, 1965 to April 24, 1970. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In February 2009, the United States Court of Appeals for Veterans Claims (Court) ruled that when a claimant seeks service connection for PTSD, such a claim must be "considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes, and the information submitted by the claimant or obtained by VA."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The record reflects that the Veteran has been diagnosed with psychiatric disabilities to include PTSD as well as Dysthymic Disorder, Major Depressive Disorder and a Generalized Anxiety Disorder.  The Board has reframed the issue as one for service connection for an acquired psychiatric disorder accordingly. 

In June 2010, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of that proceeding is of record.

The Veteran failed to report for a videoconference hearing before the Board in April 2012.  The Veteran's representative submitted a letter attached to a private psychiatric examination.  The letter indicated that the evidence submitted was with a waiver of RO adjudication, and therefore could be considered by the Board in the first instance.  Additionally, the letter indicated that the evidence was submitted in lieu of testimony at the Veteran's scheduled Board hearing.  The Board sent the Veteran and his representative a letter in June 2012, requesting confirmation that the Veteran no longer wanted a Board hearing; also indicating that a response should be provided within thirty days.  There has been no response from the Veteran or his representative concerning the hearing clarification.  Accordingly, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011). 

As noted, the Veteran's discharge for the period of service from November 3, 1965 to April 24, 1970 is considered a bar to payment. The issue was initially adjudicated by the Huntington RO in June 1970 by an administrative decision.  The issue was readjudicated in a September 1991 administrative decision.  The Veteran's character of discharge for his second period of service was again taken up, as part of claims for service connection, in various subsequent rating decisions by the Huntington RO; as well as in a March 1997 Board decision.  Thereafter, relevant service department records were located and associated with the claims file.  Specifically, additional service personnel records were obtained by the RO in July 2011.  The Board finds that these additional service personnel records are relevant specifically to the Veteran's claim concerning his character of discharge for his second period of active service.  Thus, the claim will be considered on the merits in accordance with 38 C.F.R. § 3.156(c) (2011).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he was insane at the time that he went Absent Without Leave (AWOL) beginning on September 24, 1969.  A report from the Federal Bureau of Investigation, contained in the Veteran's personnel records, indicates that he turned himself in on February 5, 1970 at Charleston, West Virginia.  He was confined in Kanawha County, West Virginia from February 4, 1970 to February 16, 1970.  The Veteran was relocated to Cherry Point Marine Corps Air Station (MCAS) from February 17, 1970, awaiting higher authority.  On April 1, 1970, a request was forwarded to the Commanding General (CG) to discharge the Veteran for the good of the service.  A DD 214 indicates that the Veteran was discharged under conditions other than honorable effective date of April 24, 1970 and that he was not eligible for reenlistment.  The separation was effected at Cherry Point MCAS.

VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2011).  

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a). 

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380, (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); See Soria v. Brown, 118 F.3d 747, 749   (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416   (1994). 

A dishonorable discharge, a statutory bar, or a regulatory bar deprives the claimant of all gratuitous VA benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12 (2011). 

Specifically, there are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a)  and 38 C.F.R. § 3.12(c); and, regulatory bars listed in 38 C.F.R. § 3.12(d). 

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6).   The Board notes that this provision is not applicable to the instant case as the Veteran was not AWOL for a period of at least 180 days.  As to the regulatory bars listed in 38 C.F.R. § 3.12(d), they are not relevant in the present case. 

In any event, a discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided. 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days. 

Consequently, here, there is only one possible exception to the Veteran being barred from receiving VA benefits: (1) if the appellant is shown to have been "insane" at the time of the offense (38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b)). 

VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a) . 

When the question is whether an individual was insane at the time of an offense leading to his court-martial or discharge, the rating agency will base its decision on all the evidence procurable relating to the period involved, and apply the definition of paragraph (a).  38 C.F.R. § 3.354(b).  Mental illness is not identical to "insanity." Beck v. West, 13 Vet. App. 535, 539 (2000).  In addition, the Court has held that the insanity need only exist at the time of the commission of the offense leading to the person's discharge, and that there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence, though, establishing the appellant was insane at the time of the offenses in question leading to the other than honorable discharge. Zang v. Brown, 8 Vet. App. 246, 254 (1995).   In addition, the Court held that "a determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct."  Id.   at 254. The Court further indicated such a determination is not warranted when the record does not reflect a claimant suffered from insanity due to disease or that he did not know or understand the nature or consequences of his acts, or that what he was doing was wrong.  Id.  Significantly, the burden is on the appellant to submit competent medical evidence that he was insane at the time of his offenses. Stringham v. Brown, 8 Vet. App. 445, 449 (1995). 

In May 1997, the VA General Counsel  discussed the intended parameters of the types of behavior which were defined as insanity under 38 C.F.R. § 3.354(a) . It was indicated that behavior involving a minor episode or episodes of disorderly conduct or eccentricity does not fall within the definition of insanity in that regulation. It was further indicated that a determination of the extent to which an individual's behavior must deviate from his normal method of behavior could best be resolved by adjudicative personnel on a case-by-case basis in light of the authorities defining the scope of the term insanity.  VAOPGCPREC 20-97 (May 22, 1997). 

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member, upon whose service such benefits are predicated, has attained the status of appellant.  Holmes v. Brown, 10 Vet. App. 38, 40 (1997). 

Contained in the claims file is a letter from the Navy dated July 1994, indicating that the Veteran had made an application for correction of his naval record.  There is no further documentation concerning the results of this inquiry by the Navy.  On remand, the RO should request that the Department of the Navy, Board for Correction of Naval Records, provide any documents relevant to the Veteran's character of discharge for his second period of active duty.

As noted, the Veteran claims that he was insane at the time of his final period of being AWOL.  During his DRO hearing, he attributed this insanity to seeing his best friend, Arthur Lee, shot by another Marine called Frame.  The Veteran pinpointed this event as occurring on October 12, 1967.  During the Veteran's May 2008 private psychiatric evaluation, he additionally indicated that both Frame and Arthur Lee were in his platoon.  The Veteran's personnel records indicate that while in Vietnam, he was assigned to the 7th Sep Bulk Fuel Company, Forward Logistics Command, Fleet Marine Force, Pacific.  This stressor has not been confirmed through official sources.  The Board acknowledges that the Veteran was in Vietnam from June 24, 1967 to October 31, 1967 and was awarded a Combat Action Ribbon for this service in June 1969.  His personnel records additionally indicate that he participated in operations against hostile forces in Da Nang in the Republic of Vietnam.  However, as the Veteran's contentions concerning his alleged insanity at the time of his desertion center on the death of Arthur Lee, the Board finds that the RO should attempt to corroborate this event.

In October 2009, the Veteran was afforded a VA psychiatric examination.  The examiner, to summarize, found that the Veteran's friend's death did not render him not responsible for his period of being AWOL from September 1969 to February 1970.  As a rationale, the examiner noted the period of time that elapsed between his leaving Vietnam (October 1968) and his period of being AWOL (beginning in September 1969) as well as the Veteran having several periods of being AWOL prior to his time in Vietnam.  

The Veteran has submitted psychiatric examinations dated before (May 2008) and after the October 2009 VA examinations, indicating that he was not responsible for going AWOL in September 1969.  The most recent, April 2012, private psychiatric opinion indicates that the Veteran was under significant stress and experienced a heightened level of PTSD symptoms at the time of going AWOL.  It was that provider's opinion that the Veteran had diminished capacity regarding his decision making ability when he went AWOL.  The Veteran indicated at that time that going AWOL was a spur of the moment decision.  "He also alluded to several prior AWOLs which he believed were treated trivially by the military and he thought this one would be as well."  The Veteran additionally indicated that he understood the court martial process but that he did not think about the consequences of pleading guilty to AWOL at that time (when he surrendered himself to authorities).

The Board notes finds that none of the medical opinions of record have determined whether the Veteran was insane at the time of going AWOL, utilizing VA's definition of insane.  Again, the Board reiterates that VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  Thus, the Board finds that the October 2009 VA examiner should submit an addendum, taking into account the standard necessary to determine if the Veteran was insane.  If the October 2009 VA examiner is not available, then the Veteran should be afforded an additional VA psychiatric examination.

A January 2009 letter from the Veteran's representative indicates that the Veteran has underwent treatment at the Charleston, West Virginia Vet Center.  An additional letter from the representative dated April 2011 indicates that there are outstanding records from the Huntington VA Medical Center (VAMC) which have not been associated with the claims file.  These medical records should be obtained on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the Veteran's other claims for service connection, because the Veteran's character of discharge for his second period of active duty is being remanded, and because adjudication of that claim may impact the adjudication of the Veteran's other claims for service connection, the Board concludes that these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Navy, Board for Correction of Naval Records.  Ask them to provide any documents relevant to the Veteran's character of discharge for his second period of active duty from November 3, 1965 to April 24, 1970.

2.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing medical records from the Huntington VAMC and the Charleston Vet Center.

3.  Request corroboration of the death of the Veteran's friend, Arthur Lee, in Vietnam during September 1967 or October 1967 through official sources.  

4.  After the above development is completed, request an addendum from the October 2009 VA examiner.  If the October 2009 VA examiner determines another in-person examination is necessary, then schedule such examination.  

If the examiner is not available, then schedule the Veteran for a VA psychological examination by a psychiatrist or psychologist to determine whether he was insane under VA regulations at the time of his period of being AWOL from 1969 to 1970. 

The claims file including a copy of this remand must be made available to, and be reviewed by, the examiner.  The examiner should indicate such review in the examination report or in an addendum.

After the examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that:

(i) The Veteran's period of AWOL was the result of an acquired psychiatric disability;

(ii) A psychiatric disability caused a prolonged deviation from the Veteran's normal behavior; or

(iii) interfered with the peace of society; or

(iv) caused him to so depart from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(b). 

The examiner should provide a thorough rationale for these opinions.  The examiner should comment on any other relevant medical opinions of record.  If the examiner is unable to provide an opinion without resort to speculation, he or she must explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that the Veteran's statements must be considered in formulating the requested opinion

5.  The RO or the AMC also should undertake any other development it determines to be warranted.

6.  Then, the RO should readjudicate the claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative, if any, should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



